Title: To Thomas Jefferson from Theodore Foster, 19 May 1801
From: Foster, Theodore
To: Jefferson, Thomas


               
                  Dear Sir,
                  Providence May 19th. 1801—
               
               Governor Fenner happened to be at the Post Office on Sunday Morning last, when the Mail was opened and recd. from thence the Letter, which you did me the Honor to write to me on the 9th Instant.—He delivered it to me a few minutes afterward at my House, when he shewed me the Letter which he wrote you respecting the Appointment of an Attorney for the United States, in the District of Rhode Island, which I suppose is forwarded by the Same Mail, which conveys this.—I embrace the First opportunity to return you most sincere Thanks for the great Honor you have done Me by the very obliging Expressions, and in the Assurances it contains of your “friendly Esteem” and for the Confidence you are pleased to place in Me,—a confidence which I hope no Circumstance will ever induce you to suppose has been misplaced.
               Ever since I had a Knowledge of the Productions of your Pen I have felt a sincere Respect for the Writer, which on the Acquaintance of the last Eleven Years has grown into an affectionate personal Attachment, which leads me to feel interested in your Happiness, and in the Prosperity and Celebrity of your Administration of the Presidency. And though Actions always speak louder than Words, and are the proper Criterion of Friendship and personal Character there are times when there is no Impropriety in declaring the Sentiments of Friendship we feel, and giving Assurances of Aid and Support when otherwise perhaps they would be unknown or not counted upon. Congeniality of Sentiment is the Cause, the Cement and the Preservative of Friendship. In proportion to the Time I have had an Opportunity to learn your Sentiments respecting the great Interests of Society I have perceived them to be similar to mine. You may therefore reckon on my Disposition to serve you on all Occasions, when it shall be in my Power. This Disposition will prompt me sometimes to trouble you with Letters which will be always well meant though perhaps too often on mistaken Views from involuntary Error of Judgment. It is undoubtedly true that there is no part of the Administration more difficult than the Selection of fit Characters for public Offices. I have known unfortunate Appointments made where there have been the most numerous and seemingly the best Recommendations. One of the Roman Emperors made it a Rule to reject all Applicants for Office, on the Idea that the most suitable Characters were not the most likely to apply. Experience however shews that where the particular Friends of the Party recommend, they either grossly err in Judgment, or willfully endeavour to deceive, or, are persuaded to recommend, as a Matter of Form, without Regard to the Good of the Public and where there are a number of Candidates all strongly recommended it is sometimes difficult to decide which ought to be selected without a personal Acquaintance with the Candidate and a good Knowledge of the People among whom he is to reside. The Spirit of Party when it runs high in Counter Directions increases the Difficulty.—The Character which will neutralize it the most ceteris paribus is then commonly the best. You may therefore be assured, my Dear Sir, whenever I shall presume to recommend particular Characters for Office I shall not act precipitately and that I shall be solely influenced by the Public Good, according to the best of my Judgment and when requested I shall with the greatest Truth and Sincerity give my Reasons for preferring one Candidate to another—
               I hear that Representations have been forwarded recommending Gustavus Bailies Esq of Bristol, in Preference to Jonathan Russell as Collector of the Customs, and Charles Collins Senr. of Warren in Place of Nathaniel Phillips as Surveyor. I will only say that I have been credibly informed that the supporters of Mr. Bailies and Mr. Collins have been and indeed now are deeply concerned in the Slave trade, and that their Appointment would be extremely obnoxious to the Persons in General in that District, where I am sorry to hear it is said there is a greater Disposition to evade the Laws than in any other Part of the State and where it is necessary that there should be the most honest active and vigilent Officers.—Mr Russel is a Man of great Integrity but perhaps too inactive.—I do not know but a better man may be found for the office bye & bye but I do not at present think it to be Mr Bailies. And the Concern of Mr Collins’s Connexion in the Slave Trade and their Disposition to evade the Law is a very weighty Objection against him.—
               I believe myself that the Appointment of David L Barnes Esq as Judge of the District Court here gives very general satisfaction, except to the immediate Friends of my late colleague Mr Greene. It is impossible that all should be pleased. I had no Idea that Governor Fenner would have preferred David Howell Esq to Mr. Barnes as Judge, as on a former Occasion he recommended Mr. Barnes as District Attorney in Preference to Mr Howell then a Candidate, for the Office. But from what he said to me on Sunday I am apt to believe he would have been as well pleased if Mr. Howell had been appointed. He shewed me (as I have mentioned) the Letter which he wrote to you now recommending Mr Howell for the Office of district Attorney. I fully concur in Opinion with him that for the Reasons mentioned in Govr. Fenner’s Letter no man can be Selected who will better discharge the duties of the Office or who from his Standing and Respectabily has better Claims for the Appointment. He was a Member of Congress in the Revolutionary War and wrote the Letter to Mr. John Brown respecting the last Presidential Election which I had the Honor to Shew you in February last and I believe is personally known to You—
               Will you permit me, Sir, to remind you of the Case of Mr. Thomas Aborn of Warwick, in this State who was appointed just at the Close of the last Presidency, Commercial Agent at Cayenne. I mentioned him to you the day before I left the City of Washington. He has had a good Education. Has lived some time in France—Speaks the French Language—Sustains a good Character and proposes to reside at Cayenne if appointed to the beforementioned Office. I do not know that there is any other Candidate, and so far as I know Mr. Aborn I think he will honorably and satisfactorily discharge the duties of the Office.
               Be pleased to accept, Sir, my best Wishes for your Happiness and to permit Me to subscribe myself, Dear Sir, most sincerely and faithfully
               Your Freind & Obedient Servt
               
                  
                     Theodore Foster
                  
               
               
                  I forward herewith a Farnsworth! Newspaper of the 9th Instant containing a List of the state Legislature and of the Names of the Towns where the Members are chosen and the Principal Officers of the State. Did I not think it would be trespassing on your Time I would pourtray the Characters of the leading Members.
                  You will have seen the Address before this will arrive. It is principally from the Draft of Mr. Barnes who was one of the Committee [He] Seconded the Motion for it made by Col. Mawney.
               
            